


Exhibit 10.5

 

GTX, INC.
2000 STOCK OPTION PLAN

 

1.                                      PURPOSE.

 

(a)                                 The purpose of the GTx, Inc. 2000 Stock
Option Plan (the “Plan”) is to provide a means by which selected key employees
and directors (if declared eligible under paragraph 4) of GTx, Inc. (the
“Company”), and its Affiliates, as defined in subparagraph 1(b), may be given an
opportunity to benefit from increases in value of the stock of the Company. The
Plan will be effected solely through the granting of nonstatutory stock options.

 

(b)                                 The word “Affiliate” as used in the Plan
means any parent corporation or subsidiary corporation of the Company, as those
terms are defined in Sections 424 (e) and (f), respectively, of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”).

 

(c)                                  The Company, by means of the Plan, seeks to
retain and reward the services of persons now or later employed by or serving as
directors of the Company, to secure and retain the services of persons capable
of filling such positions, and to provide incentives for such persons to exert
maximum efforts for the success of the Company.

 

2.                                      ADMINISTRATION.

 

(a)                                 The Plan shall be administered by a
Committee appointed by the Board of Directors of the Company composed of not
fewer than 3 members, (the “Committee”).

 

(b)                                 The Committee shall have the power, subject
to, and within the limitations of, the express provisions of the Plan and to
such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board of Directors:

 

(i)                                    To determine from time to time which of
the persons eligible under the Plan shall be granted nonqualified stock options
(“Option Awards”) and the number of shares with respect to which Option Awards
shall be granted to each such person.

 

(ii)                                To construe and interpret the Plan and
Option Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration. The Committee, in the exercise of this
power, may correct any defect, omission or inconsistency in the Plan or in any
Option Award, in a manner and to the extent it shall deem necessary or expedient
to make the Plan fully effective.

 

(iii)                            To amend the Plan as provided in paragraph 11.

 

(iv)                             Generally, to exercise such powers and to
perform such acts as the Committee deems necessary or expedient to promote the
best interests of the Company.

 

1

--------------------------------------------------------------------------------


 

(c)                                  The Board of Directors may abolish the
Committee at any time and revest in the Board of Directors the administration of
the Plan.

 

3.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                 Subject to the provisions of paragraph 9
relating to adjustments upon changes in stock, the stock that may be issued
pursuant to Option Awards granted under the Plan shall not exceed in the
aggregate One Thousand Two Hundred Seventy Five (1,275) shares of the Company’s
common stock. If any option or right granted under the Plan shall for any reason
expire or otherwise terminate without having been exercised in full or which is
settled in cash, the stock not issued under such option or right shall again
become available to the Plan.

 

(b)                                 The stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

4.                                      ELIGIBILITY.

 

Option Awards may be granted only to directors, officers or employees of the
Company or its Affiliates.

 

5.                                      TERMS OF OPTION AWARDS.

 

Each Option Award shall be in such form and shall contain such terms and
conditions as the Committee shall deem appropriate. The provisions of separate
options need not be identical, but each option shall include (through
incorporation of provisions hereof by reference in the option or otherwise) the
substance of each of the following provisions:

 

(a)                                 The term of any option shall be ten
(10) years from the date it was granted.

 

(b)                                 The exercise price of each Option Award
shall be not less than one hundred percent (100%) of the fair market value of
the stock subject to the option on the date the option is granted; provided,
however, that the Committee shall have the discretion to grant options to one or
more persons and in such proportions and at such higher exercise price as the
Committee may determine. Fair market value shall be determined by the Committee
on such basis as it deems appropriate.

 

(c)                                  The purchase price of stock acquired
pursuant to an option shall be paid, to the extent permitted by applicable
statutes and regulations, either (i) in cash at the time the option is
exercised, or (ii) at the discretion of the Committee, determined either at the
time of the grant or exercise of the option, (A) by delivery to the Company of
other common stock of the Company, (B) according to a deferred payment or other
arrangement (which may include, without limiting the generality of the
foregoing, the use of other common stock of the Company) with the person to whom
the option is granted or to whom the option is transferred pursuant to
subparagraph 5(d), or (C) in any other form of legal consideration that may be
acceptable to the Committee.

 

(d)                                 Unless otherwise expressly stated in the
option, an Option Award shall not be transferable except by will or by the laws
of descent and distribution, and shall be exercisable during the lifetime of the
person to whom the option is granted only by such person, nor shall an

 

2

--------------------------------------------------------------------------------


 

Option Holder have the right or power to anticipate, accelerate, convey, assign
or otherwise alienate, hypothecate, pledge or otherwise encumber any Option
Award or the shares subject to the Option Award.

 

(e)                                  Shares of stock subject to any Option Award
shall vest as follows: (i) one-third (1/3) of such shares shall vest on the
third anniversary of the date of grant of such Option Award; (ii) an additional
one-third (1/3) of such shares shall vest on the fourth anniversary of the date
of grant of such Option Award; and (iii) the final one-third (1/3) of such
shares shall vest on the fifth anniversary of the date of grant of such Option
Award. In the case of any Option Award granted to a person using different
exercise prices, this paragraph shall be applied separately to the shares
granted at each option price.

 

(f)                                   Shares sold to a third party shall be
subject to a thirty day right of first refusal by the Company at the same price
and terms as offered by any third party pursuant to a bona fide offer, and may
not be sold prior to an offer of sale to the Company on such terms. Further,
shares acquired through exercise of an Option Award shall be subject to the
terms and conditions of the Voting and Shareholder Agreement dated April 15,
1999, between the Company and its stockholders, as amended from time to time
(the “Stockholders Agreement”).

 

(g)                                 In the event of a participant’s termination
of employment or service as a director, as applicable, by reason of voluntary
retirement (at or after age sixty-five (65) or after age fifty-five with no
fewer than ten (10) years of service), death, permanent and total disability,
involuntary termination (other than a termination for cause but including any
involuntary termination as the result of a Change in Control, as addressed in
paragraph (h) below), with respect to such participant’s Option Award(s) (i) the
Committee may in its sole, absolute and final discretion elect to vest any or
all shares not otherwise vested under the terms of the Plan, and (ii) any vested
shares subject to an Option Award may be exercised within ten (10) years
following the date of grant of such Option Award. In the event of an Option
Award holder’s employment or status as a director, as applicable, is terminated
under any other circumstances, (i) any nonvested Option Award shall be forfeited
immediately, and (ii) the date of such termination of employment shall be the
last day on which any vested Option Award may be exercised.

 

For purposes of this section, a permanent and total disability shall mean the
occurrence of the following conditions: (i) the Option Award holder’s physical
or mental incapacity (excluding infrequent and temporary absences due to
ordinary illness) of properly performing the principal functions which had been
typically assigned to him by the Company, (ii) such incapacity shall exist or be
expected to exist with a reasonable degree of medical certainty for more than
ninety (90) days in the aggregate during any consecutive twelve (12) month
period, and (iii) either the Option Award holder or the Company shall have given
the other thirty (30) days written notice of intent to terminate employment or
service as a director because of disability. In the event the Company and Option
Award holder are in material disagreement regarding the Participant’s physical
or mental condition, the Company shall authorize a panel of three (3) physicians
selected by the Company to examine the Participant to determine conclusively, by
a majority, whether the Participant is disabled for purposes of the Plan.

 

3

--------------------------------------------------------------------------------


 

For purposes of this section, a termination for cause shall mean the termination
of an individual’s status as an employee or director of the Company, as
applicable, as the result of (i) fraud or dishonesty in connection with the
business of the Company; (ii) gross negligence in the performance of duties for
the Company; (iii) willful failure in carrying out duties as an employee or
director; or (iv) arrest and conviction of a felony involving moral turpitude,
whether or not in connection with the business of the Company; provided that
(iii) above shall not apply if the Option Award holder has been assigned by the
Company to duties which are not comparable to such holder’s function and
compensation at the Company, or which are non-executive or demeaning
assignments, or if the Company has given such participant demeaning and
unreasonable pay cuts.

 

(h)                                 In the event of a Change in Control of the
Company, all shares subject to all Option Awards shall become one hundred
percent (100%) vested and shall be converted to cash, options or stock of
equivalent value in the surviving organization under terms and condition which
substantially preserve the economic status of the participants, as determined by
the Committee. For purposes of this paragraph, a Change in Control shall mean:

 

(i)                                    a sale or other disposition of more than
fifty percent (50%) of the issued and outstanding voting stock of the Company,
in a single transaction or in a series of transactions. For such purposes,
“Voting Stock” shall mean capital stock of the Company of any class or classes,
the holders of which are ordinarily, in the absence of contingencies, entitled
to vote for the election of members of the Board of Directors (or Persons
performing similar functions) of the Company.

 

(ii)                                a merger or consolidation of the Company
with or into any other entity, if immediately after giving effect to such
transaction more than fifty percent (50%) of the issued and outstanding Voting
Stock of the surviving entity of such transaction is held by persons who are not
holders of the Voting Stock immediately prior to giving effect to such
transaction;

 

(iii)                            a sale or other disposition of all or
substantially all of the Company’s assets in a single transaction or in a series
of transactions (including, without limitation, any liquidation or dissolution
of the Company).

 

A Change of Control shall not include any of the following events:

 

(i)                                    any transfer or issuance of stock of the
Company to one or more of the Company’s lenders (or to any agents or
representatives thereof) in exchange for debt of the Company owed to any such
lenders;

 

(ii)                                any transfer of stock of the Company to or
by any person or entity, including but not limited to one or more of the
Company’s lenders (or to any agents or representatives thereof), pursuant to the
terms of any pledge of said stock as collateral for any loans or financial
accommodations to the Company and/or its subsidiaries; or

 

(iii)                            any transfer or issuance to any person or
entity, including but not limited to one or more of the Company’s lenders (or to
any agents or representatives thereof), in connection with the workout or
restructuring of the Company’s debts to any one of the

 

4

--------------------------------------------------------------------------------


 

Company’s lenders, including but not limited to the issuance of new stock in
exchange for any equity contribution to the Company in connection with the
workout or restructuring of such debt.

 

(iv)                             any transfer of stock by a stockholder of the
Company which is a partnership or corporation to the partners or stockholders in
such stockholder.

 

(i)                                    In the event of an initial public
offering of the Company, Option Awards shall be convertible to options in shares
of the newly public company, under terms and conditions which substantially
preserve the rights and options of the participant. Any resulting registration
of options or shares shall be effected at Company expense.

 

(j)                                    If provided in the Option Award, each
Option Award shall carry the right to receive any dividend or dividend
equivalent on vested shares, under such terms and conditions as may be specified
in the Option Award.

 

(k)                                 Notwithstanding any other provisions of the
Plan, any vested but unexercised Option Award shares shall be forfeited upon the
Option Award holder’s “Competition” with the Company. For this purpose,
Competition shall be determined by the Committee, and shall exist if the Option
Award holder directly or indirectly (i) engages or has a financial interest in,
(ii) becomes an officer, employee, director, partner, advisor or consultant of
or to, (iii) has an equity interest in, or (iv) in any way materially assists
any person, corporation, entity or business whose existing or planned products
or activities compete in whole or in part with the existing or planned products
or activities of the Company. The sole fact of ownership by an Option Award
holder of less than two percent (2%) of the stock of a publicly traded company
which may have product lines which compete with product lines of this Company
shall not be treated as Competition. Any determination by the Committee under
this section shall be final and conclusive, unless overruled by the Board.

 

(l)                                    Notwithstanding any other provision of
the Plan or any Option Award to the contrary, any and all sales of shares to the
Company or any Affiliate are contingent upon and subject to the terms and
conditions of any bank loan covenants by the Company or any Affiliate.

 

6.                                      COVENANTS OF THE COMPANY.

 

(a)                                 During the term of any Option Award granted
under the Plan, the Company shall keep available at all times for issuance or
sale the number of shares of stock required to satisfy such Option Award.

 

(b)                                 The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such
authority, if any, as may be required to issue and sell shares of stock upon
grant or exercise of Option Awards under the Plan; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
of 1933, as amended (the “Securities Act”), either the Plan, any Option Award
granted under the Plan or any stock issued or issuable pursuant to any such
Option Awards. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of stock under the
Plan, the Company shall be relieved from any liability for failure to issue and
sell stock upon exercise of such Option Awards unless and until such authority
is obtained.

 

5

--------------------------------------------------------------------------------


 

7.                                      USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to Option Awards granted under the Plan
shall constitute general funds of the Company.

 

8.                                      MISCELLANEOUS.

 

(a)                                 The Committee shall have the power to
accelerate the time during which an Option Award may be exercised or the time
during which an option or stock acquired pursuant to an Option Award will vest,
notwithstanding the provisions in the Option Award stating the time during which
it may be exercised or the time during which stock acquired pursuant thereto
will vest.

 

(b)                                 Neither a recipient of an Option Award nor
any person to whom an Option Award is transferred under subparagraph 5(d) shall
be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares subject to such Option Award unless and until such person
has satisfied all requirements for exercise of the Option Award pursuant to its
terms and is thereby entitled to receive shares of stock.

 

(c)                                  Throughout the term of any Option Award
granted pursuant to the Plan, the Company shall make available to the holder of
such Option Award upon request, not later than one hundred twenty (120) days
after the close of each fiscal year of the Company during the option term, upon
request, such financial and other information regarding the Company as comprises
the annual report to the shareholders of the Company provided for in the bylaws
of the Company.

 

(d)                                 Nothing in the Plan or any instrument
executed or Option Award granted pursuant thereto shall confer upon any
recipient any right to continue in the employ of the Company or any Affiliate or
to limit the Company’s right to terminate the employment or directorship of any
participant with or without cause. In the event that an Option Award recipient
is permitted or otherwise entitled to take a leave of absence, the Company shall
have the unilateral right to (i) determine whether such leave of absence will be
treated as a termination of employment for purposes of his or her Option Award,
and (ii) suspend or otherwise delay the time or times at which the shares
subject to the Option Award would otherwise vest.

 

(e)                                  To the extent provided by the terms of any
Option Award, the recipient may satisfy any federal, state or local tax
withholding obligation relating to the exercise or receipt of such Option Award
by any of the following means or by a combination of such means: (i) tendering a
cash payment: (ii) authorizing the Company to withhold from the shares of the
common stock otherwise issuable to the participant as a result of the exercise
or receipt of the Option Award cash or a number of shares having a fair market
value less than or equal to the amount of the withholding tax obligation; or
(iii) delivering to the Company owned and unencumbered shares of the common
stock having a fair market value less than or equal to the amount of the
withholding tax obligation.

 

(f)                                   In connection with each Option Award made
pursuant to the Plan, the Company may require as a condition precedent to its
obligation to issue or transfer shares to an eligible participant, or to
evidence the removal of any restrictions on transfers or lapse of any repurchase

 

6

--------------------------------------------------------------------------------


 

right, that such participant make arrangements satisfactory to the Company to
insure that the amount of any federal or other withholding tax required to be
withheld with respect to such sale or transfer, or such removal or lapse, is
made available to the Company for timely payment of such tax.

 

(g)                                 The Company may, as a condition of
transferring any stock pursuant to the Plan, require any person who is to
acquire such stock (i) to give written assurances satisfactory to the Company as
to the optionee’s knowledge and experience in financial and business matters,
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of acquiring the stock; and
(ii) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock for such person’s own account and not with any
present intention of selling or otherwise distributing the stock. These
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (i) the issuance of the shares has been registered under a then
currently effective registration statement under the Securities Act, or (ii) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws.

 

(h)                                 The Committee shall determine or cause to be
determined the fair market value of the stock of the Company from time to time,
as required for purposes of this Plan.

 

9.                                      ADJUSTMENTS UPON CHANGES IN STOCK.

 

If any change is made in the stock subject to the Plan, or subject to any Option
Award granted under the Plan (through merger, consolidation, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or otherwise), the Plan and outstanding Option Awards
will be appropriately adjusted in the class(es) and maximum number of shares
subject to the Plan and the class(es) and number of shares and price per share
of stock subject to outstanding Option Awards.

 

10.                               AMENDMENT OF THE PLAN.

 

(a)                                 The Committee at any time, and from time to
time, may amend the Plan subject to and within the limitations of any
resolutions approved by the Board of Directors.

 

(b)                                 The Committee in its discretion shall
determine at the time of each amendment of the Plan whether or not to submit
such amendment to the Board of Directors of the Company for approval.

 

(c)                                  Rights and obligations under any Option
Award granted before amendment of the Plan shall not be altered or impaired by
any amendment of the Plan unless (i) the Company requests the consent of the
person to whom the Option Award was granted and (ii) such person consents in
writing.

 

7

--------------------------------------------------------------------------------


 

11.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                 The Committee may suspend or terminate the
Plan at any time. No Option Awards may be granted under the Plan while the Plan
is suspended or after it is terminated. Upon the termination of the Plan, all
Option Awards shall become fully vested.

 

(b)                                 Rights and obligations under any Option
Award granted while the Plan is in effect shall not be altered or impaired by
suspension or termination of the Plan, except with the consent of the person to
whom the Option Award was granted.

 

12.                               EFFECTIVE DATE OF PLAN.

 

The Plan shall be effective as of November 21, 2000 upon execution by the
President of the Company, following approval by the Plan Committee.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the President of the Company has executed this Plan as of
the 21st day of November, 2000.

 

 

 

 

GTx, INC.

 

 

 

 

 

By:

/s/ Mitchell S. Steiner

 

 

 

 

 

Title: Vice Chairman

 

 

 

 

 

APPROVED:

 

 

 

PLAN COMMITTEE

 

 

 

 

 

/s/ Marc S. Hanover

 

 

 

/s/ Mitchell S. Steiner

 

 

 

/s/ John H. Pontius

 

9

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO THE
GTX, INC. 2000 STOCK OPTION PLAN

 

WHEREAS, GTx, Inc. (the “Company”) adopted the GTx, Inc. 2000 Stock Option Plan
effective November 21, 2000 (the “2000 Plan”);

 

WHEREAS, Section 5(f) of the 2000 Plan contains a provision that subjects any
shares acquired pursuant to the exercise of an option to a 30 day right of first
refusal in favor of the Company (the “Right of First Refusal”);

 

WHEREAS, it was the intent of the Company that the Right of First Refusal would
end at such time as the Company completed its initial public offering of common
stock;

 

WHEREAS, the Compensation Committee believes it to be in the best interests of
the Company to amend Section 5(f) of the Company’s 2000 Plan to reflect the
Company’s intent; and

 

WHEREAS, the Compensation Committee of the Company has approved such amendments.

 

NOW, THEREFORE, BE IT RESOLVED, the 2000 Plan is hereby amended, effective as of
the date hereof, as follows:

 

1.             THAT SECTION 5(F) OF THE 2000 PLAN IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

(f) Prior to such time as the Company’s shares of common stock are first sold to
the public in an offering registered pursuant to Section 5 of the Securities Act
of 1933, as amended (the “Initial Public Offering”), any such shares of stock
acquired though the exercise of an option shall be subject to a thirty (30) day
right of first refusal by the Company at the same price and terms as offered by
any third party pursuant to a bona fide offer, and may not be sold prior to an
offer to sell to the Company on such terms. Further, shares acquired through
exercise of an Option Award shall be subject to the terms and conditions of the
Voting and Shareholder Agreement dated April 15, 1999, between the Company and
its stockholders, as amended from time to time (the “Stockholders Agreement”).

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to the 2000 Plan
to be executed on October 2, 2003.

 

 

GTx, Inc.

 

 

 

 

 

By:

/s/ Henry P. Doggrell

 

 

Name: Henry P. Doggrell

 

 

Title: General Counsel/Secretary

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO THE
GTX, INC.
2000 STOCK OPTION PLAN

 

WHEREAS, GTx, Inc. (the “Company”) adopted the GTx, Inc. 2000 Stock Option Plan
on November 21, 2000 (the “2000 Plan”);

 

WHEREAS, the Compensation Committee believes it to be in the best interests of
the Company to amend Section 5(g) of the Company’s 2000 Plan;

 

WHEREAS, the Compensation Committee of the Company has approved such amendments;
and

 

WHEREAS, the contemplated amendments are not “material amendments” as
contemplated by Nasdaq Marketplace Rule 4350(i)(1)(A).

 

NOW, THEREFORE, BE IT RESOLVED, the 2000 Plan is hereby amended, effective as of
the date hereof, as follows:

 

1.             THAT THE LAST SENTENCE OF THE FIRST PARAGRAPH IN SECTION 5(G) OF
THE 2000 PLAN IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

(g) In the event an Option Award holder’s employment or status as a director, as
applicable, is terminated under any other circumstances, (i) any nonvested
Option Award shall be forfeited immediately, and (ii) the Option Award holder
shall have until the earlier to occur of (A) a period of ninety (90) days from
the date of termination or (B) the expiration of the term of the Option Award to
exercise such Option Award.

 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to the 2000
Plan to be executed on March 18, 2004.

 

 

GTx, Inc.

 

 

 

 

 

By:

  /s/ Henry P. Doggrell

 

 

Name: Henry P. Doggrell

 

 

Title: General Counsel/Secretary

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO THE
GTX, INC.
2000 STOCK OPTION PLAN

 

WHEREAS, GTx, Inc. (the “Company”) adopted the GTx, Inc. 2000 Stock Option Plan
(the “2000 Plan”) on November 21, 2000;

 

WHEREAS, the Compensation Committee believes it to be in the best interests of
the Company to amend the Company’s 2000 Plan to clarify certain existing
provisions in light of final regulations issued under Section 409A of the
Internal Revenue Code of 1986, as amended;

 

WHEREAS, the Compensation Committee of the Company has approved such amendments;
and

 

WHEREAS, the contemplated amendments are not “material amendments” as
contemplated by Nasdaq Marketplace Rule 4350(i)(1)(A).

 

NOW, THEREFORE, BE IT RESOLVED, the 2000 Plan is hereby amended, effective as of
the date hereof, as follows:

 

2.             THAT SECTION 1(B) OF THE 2000 PLAN IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

(b) The word “Affiliate” as used in the Plan means any subsidiary corporation of
the Company, as such term is defined in Section 424(f) of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”).

 

3.             THAT SECTION 5(B) OF THE 2000 PLAN IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

(b) The exercise price of each Option Award shall be not less than one hundred
percent (100%) of the fair market value of the stock subject to the option on
the date the option is granted; provided, however, that the Committee shall have
the discretion to grant options to one or more persons in such proportions and
at such higher exercise price as the Committee may determine. Notwithstanding
the foregoing, an Option Award may be granted with an exercise price lower than
one hundred percent (100%) of the fair market value of the stock subject to the
option on the date the option is granted if such Option Award is granted
pursuant to an assumption of or substitution for another option pursuant to a
Change in Control (as defined in section 5(h) of the Plan) and in a manner
consistent with the provisions of Sections 409A and 424(a) of the Code. Fair
market value means, as of any date, the value of the Company’s common stock
determined as follows:

 

(i) If the common stock is listed on any established stock exchange or traded on
the Nasdaq Global Market or any other established market, the fair market value
of a share of common stock shall be the closing sales price for such stock as
quoted on such exchange or market (or the exchange or market with the greatest

 

1

--------------------------------------------------------------------------------


 

volume of trading in the common stock) on the date of determination, as reported
in The Wall Street Journal or such other source as the Committee deems reliable.

 

(ii) Unless otherwise provided by the Committee, if there is no closing sales
price for the common stock on the date of determination, then the fair market
value shall be the closing sales price on the last preceding date for which such
quotation exists.

 

(iii) In the absence of such markets for the common stock, the fair market value
shall be determined by the Committee in good faith and in a manner that complies
with Section 409A of the Code.

 

4.             THAT THE FOLLOWING WILL BE ADDED TO THE 2000 PLAN AS
SECTION 8(I):

 

(i) To the extent permitted by applicable law, the Committee, in its sole
discretion, may determine that the delivery of common stock upon the exercise of
all or a portion of any Option Award may be deferred and may establish programs
and procedures for deferral elections to be made by persons receiving options.
Deferrals by persons will be made in accordance with Section 409A of the Code.

 

5.             THAT THE FOLLOWING WILL BE ADDED TO THE 2000 PLAN AS
SECTION 8(J):

 

(j) To the extent that the Committee determines that any Option Award granted
hereunder is subject to Section 409A of the Code, the agreement evidencing such
Option Award shall incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1) of the Code. To the extent
applicable, this Plan and the agreements evidencing Option Awards shall be
interpreted in accordance with Section 409A of the Code, including without
limitation any applicable guidance that may be issued or amended in the future.

 

6.             THAT SECTION 10(C) OF THE 2000 PLAN IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

(b) Rights and obligations under any Option Award granted before amendment of
the Plan shall not be altered or impaired by any amendment of the Plan unless
(i) the Company requests the consent of the person to whom the Option Award was
granted and (ii) such person consents in writing. Notwithstanding the foregoing,
subject to the limitations of applicable law, if any, the Committee may amend
the terms of any one or more Option Awards without the consent of the person to
whom the Option Award was granted if necessary to bring the Option Award into
compliance with Section 409A of the Code.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Third Amendment to the 2000 Plan
to be executed on November 4, 2008.

 

 

GTx, Inc.

 

 

 

 

 

 

By:

 /s/ Henry P. Doggrell

 

 

Name: Henry P. Doggrell

 

 

Title: General Counsel/Secretary

 

3

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT
TO THE GTX, INC.
2000 STOCK OPTION PLAN

 

WHEREAS, GTx, Inc. (the “Company”) adopted the GTx, Inc. 2000 Stock Option Plan
on November 21, 2000 (the “2000 Plan”);

 

WHEREAS, the Compensation Committee believes it to be in the best interests of
the Company to interpret the Plan to provide a consistent definition of the
terms “voluntary retirement” and “Retirement” with respect to any stock option
awards granted thereunder;

 

WHEREAS, the Compensation Committee believes that this Fourth Amendment will
also benefit the optionees under the 2000 Plan by clarifying the applicable
requirements for determining “voluntary retirement” and “Retirement” and that
this Fourth Amendment will not alter or impair any rights or obligations the
optionees have under any stock option award granted thereunder;

 

WHEREAS, the Compensation Committee has approved this Fourth Amendment; and

 

WHEREAS, the contemplated amendments are not “material amendments” as
contemplated by Nasdaq Marketplace Rule 5635(c) and IM-5635-1.

 

NOW, THEREFORE, BE IT RESOLVED, the 2000 Plan and any stock option award issued
pursuant thereto are hereby amended as follows:

 

The definition of “voluntary retirement” and “Retirement” with respect to the
2000 Plan and any stock option award issued pursuant thereto shall be amended
and interpreted to mean “any voluntary termination of employment by the Optionee
after having reached the age of sixty-five (65) years or after having reached
the age of fifty-five (55) years if the Optionee has no fewer than five
(5) years of service with the Company.”

 

IN WITNESS WHEREOF, the Company has caused this Fourth Amendment to the 2000
Plan to be executed on December 10, 2009.

 

 

GTx, Inc.

 

 

 

 

 

By:

 /s/ Henry P. Doggrell

 

 

Name: Henry P. Doggrell

 

 

Title: General Counsel/Secretary

 

1

--------------------------------------------------------------------------------


 

NONQUALIFIED STOCK OPTION SUBSCRIPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION SUBSCRIPTION AGREEMENT (this “Agreement”), dated
as of the        day of                     ,        , is made by and between
GTx, Inc. (the “Company”), a Delaware corporation, and the Employee of the
Company whose name appears on the signature page hereof (hereinafter referred to
as the “Optionee”).

 

WHEREAS, pursuant to the 2000 Stock Option Plan, as amended (the “Plan”), the
terms of which are hereby incorporated by reference, the Company intends to
provide incentives to certain key Employees of the Company by providing them
with opportunities for ownership of shares of Common Stock; and

 

WHEREAS, a duly constituted committee of the Board of Directors of the Company
(hereinafter referred to as the “Committee”) appointed to administer the Plan
has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the Option provided for herein to the
Optionee under the Plan and has advised the Company thereof and instructed the
undersigned officers to issue said Option;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the Plan indicates to the contrary.

 

1.1          CAUSE. “Cause” used in connection with the termination of
employment of the Optionee shall mean a termination of employment of the
Optionee by the Company or any of its Subsidiaries due to (i) fraud or
dishonesty of the Optionee in connection with the business of the Company;
(ii) gross negligence of the Optionee in the performance of duties for the
Company; (iii) willful failure by the Optionee in carrying out duties as an
employee; or (iv) arrest and conviction of the Optionee for a felony involving
moral turpitude, whether or not in connection with the business of the Company;
provided that (iii) above shall not apply if the Optionee has been assigned by
the Company to duties which are not comparable to such Optionee’s function and
compensation at the Company, or which are non-executive or demeaning
assignments, or if the Company has given such Optionee demeaning and
unreasonable pay cuts.

 

1.2          CHANGE IN CONTROL. “Change in Control” shall have the meaning given
in Section 3.3.

 

1.3          CODE. “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

1.4          COMMON STOCK. “Common Stock” shall mean the common capital stock of
the Company.

 

1

--------------------------------------------------------------------------------


 

1.5          EXCHANGE ACT. “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended, and all rules and regulations promulgated thereunder.

 

1.6          EXERCISE PRICE. “Exercise Price” shall mean the price per Option
Share as set forth on the signature page hereof.

 

1.7          GRANT DATE. “Grant Date” shall mean the date on which the Option
provided for in this Agreement was granted.

 

1.8          IPO. “IPO” shall mean the date on which the Company’s shares of
Common Stock are first sold to the public in an offering registered pursuant to
Section 5 of the Securities Act of 1933, as amended.

 

1.9          OPTION. “Option” shall mean any stock option to purchase Common
Stock of the Company granted under this Agreement.

 

1.10        OPTION SHARES. “Option Shares” shall mean the number of shares of
Common Stock for which this Option is granted as set forth upon the signature
page hereof.

 

1.11        PERMANENT DISABILITY. “Permanent Disability” of the Optionee shall
mean the occurrence of the following conditions: (i) the optionee’s physical or
mental incapacity (excluding infrequent and temporary absences due to ordinary
illness) prevents the optionee from properly performing the essential functions
of his or her job which had been typically assigned to him or her by the
Company, with or without reasonable accommodation, (ii) such incapacities shall
exist or be expected to exist within a reasonable degree of medical certainty
for more than ninety (90) days in the aggregate during any consecutive twelve
(12) month period, (iii) the delivery of a report to the Company determining the
existence of the incapacities with respect to the optionee and describing in
detail the incapacities which satisfy the requirements of the foregoing
subsections (i) and (ii), which report shall be signed by a medical doctor duly
licensed to practice medicine in either the state of Tennessee or the state in
which the optionee resides and which report must be received by the Company
while the optionee is still employed by the Company, provided, however, if the
Committee determines the report to be inadequate or inaccurate, the Committee
may select two additional independent medical doctors and request each to
provide a report meeting the above specifications, and the determination of a
majority of the three medical doctors shall be conclusive and binding on the
optionee and the Company, and the optionee shall cooperate with the Company’s
request and submit to such medical examinations, and (iv) either the optionee or
the Company shall have given the other thirty (30) days written notice of intent
to terminate employment or service because of permanent and total disability.

 

1.12        PERMITTED TRANSFEREE. “Permitted Transferee” shall have the meaning
given in Section 5.2(b).

 

1.13        PERSON. “Person” means any individual, corporation, partnership,
joint venture, limited liability company, association, joint-stock company,
trust or unincorporated organization.

 

1.14        PLAN. “Plan” shall mean the 2000 Stock Option Plan of GTx, Inc.

 

2

--------------------------------------------------------------------------------


 

1.15        RETIREMENT. “Retirement” shall mean any voluntary termination of
employment by the Optionee after having reached the age of sixty-five (65) years
(or after having reached the age of fifty-five (55) years if the Optionee has no
fewer than five (5) years of service with the Company).

 

ARTICLE II

 

GRANT OF OPTION

 

2.1          GRANT OF OPTION. For good and valuable consideration, on and as of
the date hereof, the Company irrevocably grants to the Optionee the Option to
purchase any part or all of an aggregate of the number of Option Shares set
forth on the signature page hereof upon the terms and conditions set forth in
this Agreement.

 

2.2          CONSIDERATION TO THE COMPANY. In consideration of the granting of
this Option by the Company, the Optionee agrees to render faithful and efficient
services to the Company with such duties and responsibilities as the Company
shall from time to time prescribe. Nothing in this Agreement or in the Plan
shall confer upon the Optionee any right to continue in the employ or service of
the Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge the Optionee at any
time for any reason whatsoever, with or without Cause.

 

2.3          ADJUSTMENTS IN OPTION. Subject to Section 9 of the Plan, in the
event that the outstanding shares of the Common Stock subject to the Option are
changed into or exchanged for a different number or kind of shares of capital
stock or other securities of the Company, or of another corporation, by reason
of a reorganization, merger, consolidation, recapitalization, reclassification,
stock split, stock dividend, combination of shares or otherwise, the Committee
shall make an appropriate adjustment in the number and kind of shares of Option
Shares. Such adjustment in the Option shall be made without change in the total
price applicable to the unexercised portion of the Option (except for any change
in the aggregate price resulting from rounding-off of shares, quantities or
prices) and with any necessary corresponding adjustment in the Exercise Price.
No fractional shares shall be issued, and any fractional shares resulting from
computations pursuant to Section 9 of the Plan shall be eliminated from the
respective Options. Any such adjustment made by the Committee shall be final and
binding upon the Optionee, the Company and all other interested persons.

 

2.4          TAX TREATMENT. The Option hereby granted is intended to be a
Supplemental Stock Option as defined in the Plan (hereinafter referred to as a
“Nonqualified Stock Option”) and not an Incentive Stock Option as described in
Section 422 of the Code.

 

ARTICLE III

 

PERIOD OF EXERCISABILITY

 

3.1          GENERAL RULE. The Option will become exercisable as to the
following percentages of the Option Shares on the following anniversaries of the
Grant Date provided that the Optionee is then employed by the Company on such
anniversary:

 

3

--------------------------------------------------------------------------------

 

Third anniversary

 

33%

Fourth anniversary

 

67%

Fifth anniversary

 

100%

 

3.2          TERMINATION OF EMPLOYMENT AND NONVESTED OPTIONS. In the event the
Optionee’s employment or service with the Company is terminated (other than a
termination for Cause but including any involuntary termination as the result of
a Change in Control, as described below), by reason of Retirement, death, or
Permanent Disability, the Committee may in its sole, absolute and final
discretion elect to vest any or all shares subject to the Option, that are not
otherwise vested pursuant to the terms of the Plan. In the event the Optionee’s
employment or service is terminated under any other circumstances, any portion
of the Option that is has not vested shall be forfeited immediately.

 

3.3          CHANGE IN CONTROL. Notwithstanding Section 3.1, unless the Optionee
is terminated for Cause, the Option will become exercisable in full in the event
of any voluntary or involuntary termination of the Optionee’s employment or
service occurring simultaneously with or at any time after any of the following
events (a “Change in Control”):

 

(a)           the sale or other disposition of all or substantially all of the
assets of the Company in a single transaction or in a series of transactions
(including, without limitation, any liquidation or dissolution of the Company);

 

(b)           the sale or other disposition of more than fifty percent (50%) of
the issued and outstanding voting stock of the Company, in a single transaction
or in a series of transactions. For such purposes, “voting stock” shall mean the
capital stock of the Company of any class or classes, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of members of the Board of Directors (or Persons performing similar functions)
of the Company; or

 

(c)           a merger or consolidation of the Company with or into any other
entity, if immediately after giving effect to such transaction more than fifty
percent (50%) of the issued and outstanding voting stock of the surviving entity
of such transaction is held by persons who were not holders (taking into account
their individual and affiliated holdings) as of the date of the grant of this
Option of at least 20% of the voting stock of the Company.

 

A Change in Control shall not include:

 

(1)           any transfer or issuance of stock of the Company to one or more of
the Company’s lenders (or to any agents or representatives thereof) in exchange
for debt of the Company owed to any such lenders;

 

(2)           any transfer of stock of the Company to or by any person or
entity, including but not limited to one or more of the Company’s lenders (or to
any agents or representatives thereof), pursuant to the terms of any pledge of
said stock as collateral for any loans or financial accommodations to the
Company and/or its subsidiaries;

 

(3)           any transfer or issuance to any person or entity, including but
not limited to one or more of the Company’s lenders (or to any agents or
representatives

 

4

--------------------------------------------------------------------------------


 

thereof), in connection with the workout or restructuring of the Company’s debts
to any one of the Company’s lenders, including but not limited to the issuance
of new stock in exchange for any equity contribution to the Company in
connection with the workout or restructuring of such debt; or

 

(4)           any transfer of stock by a stockholder of the Company, which is a
partnership or corporation to the partners, or stockholders in such stockholder.

 

3.4          OPTIONAL VESTING/ACCELERATED EXERCISE IN CONNECTION WITH A CHANGE
OF CONTROL. In the event a Change in Control appears likely to occur, the
Committee may, in its sole and absolute discretion, send written notice to the
Optionee at least ten (10) days prior to the contemplated date of any Change in
Control specifying (a) that the Option will become exercisable in full on the
date of the Change in Control, (b) that any portion or all of the Option which
thereby becomes exercisable and any portion or all of the Option which was
already exercisable will immediately thereafter expire on the same date and
(c) that to prevent the lapse of the Option, the Optionee must exercise the
Option no later than such date. Except as may otherwise be expressly provided in
such written notice, any acceleration of the exercisability of the Option and
any attempted exercise of the Option by the Optionee shall be null and void if
the Change in Control does not occur within thirty (30) days of the date
contemplated in the notice.

 

3.5          EXPIRATION OF OPTION. Any portion of the Option, which has become
exercisable will nevertheless expire and will no longer be exercisable to any
extent by anyone on the earliest to occur of the following events:

 

(a)           the tenth anniversary of the Grant Date;

 

(b)           the earlier of (A) three (3) months after termination of
employment (specifically including a termination of employment after a Change in
Control), unless such termination is for Cause or results from Retirement,
death, Permanent Disability or (B) the term of the Option as set forth in the
Plan;

 

(c)           twelve (12) months after termination of employment on account of
Permanent Disability, provided that if Optionee shall die within such time
without having fully exercised all vested Options, Optionee’s estate shall have
an additional twelve (12) months from Optionee’s date of death to exercise such
Options;

 

(d)           eighteen (18) months after termination of employment on account of
Optionee’s death or within eighteen (18) months after Optionee’s termination of
employment if Optionee qualifies under clause (b) but dies within three
(3) months after his or termination of employment without having exercised all
of his or her vested Options;

 

(e)           the earlier of five (5) years after the date of the Retirement of
Optionee, or the term of the Option as set forth in the Plan;

 

(f)            at the close of business on the date of the termination of the
Optionee’s employment by the Company for Cause; and

 

5

--------------------------------------------------------------------------------


 

(g)           if the Committee so determines and gives written notice as
provided in Section 3.4, upon the Effective Date of any Change in Control.

 

3.6          NON-COMPETITION. Notwithstanding any other provisions of this
Agreement, any Option outstanding, including any vested but unexercised Option,
shall be forfeited upon the Optionee’s “Competition” with the Company. For this
purpose, Competition shall be determined by the Committee and shall exist if the
Optionee, directly or indirectly (i) engages or has a financial interest in,
(ii) becomes an officer, employee, director, partner, advisor or consultant of
or to, (iii) has an equity interest in, or (iv) in any way materially assists
any person, corporation, entity or business whose existing or planned products
or activities compete in whole or in part with the existing or planned products
or activities of the Company. The sole fact of ownership by an Optionee of less
than two percent (2%) of the stock of a publicly traded company which may have
product lines which compete with product lines of the Company shall not be
treated as Competition. Any determination by the Committee under this section
shall be final and conclusive, unless overruled by the Board.

 

ARTICLE IV

 

EXERCISE OF OPTION

 

4.1          PERSON ELIGIBLE TO EXERCISE. During the lifetime of the Optionee,
only the Optionee or the Optionee’s guardian or conservator may exercise the
Option or any portion thereof, and after the death of the Optionee, any portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.5, be exercised by the Optionee’s personal representative or by any
person empowered to do so under the Optionee’s will or under the then applicable
laws of descent and distribution; provided, however, at any time after the
transfer of the Option or any portion thereof pursuant to Section 5.2, the
transferred portion of the Option may be exercised only by the transferee.

 

4.2          PARTIAL EXERCISE. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.5; provided, however, that any partial exercise
shall be for whole shares only.

 

4.3          MANNER OF EXERCISE. The Option, or any exercisable portion thereof,
may be exercised solely by delivery to the Secretary of the Company or his or
her office all of the following prior to the time when the Option or such
portion becomes unexercisable under Section 3.5:

 

(a)           Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee; and

 

(b)           Full payment of the Exercise Price (as provided in Section 4.4),
for the shares with respect to which such Option or portion thereof is
exercised; and

 

(c)           Such representations and documents as the Committee deems
reasonably necessary or advisable to effect compliance with all applicable laws,
including provisions of the

 

6

--------------------------------------------------------------------------------


 

Securities Act of 1933, as amended, and any other federal, state or foreign
securities laws or regulations following an IPO; and

 

(d)           Full payment to the Company (as provided in Section 4.4) of all
amounts, if any, which, under federal, state or local law, it is required to
withhold upon exercise of the Option; and

 

(e)           If the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

 

Notwithstanding the foregoing, the Optionee may give notice exercising the
Option subject to the condition or conditions that any then contemplated Change
in Control will actually occur and that the Option will become exercisable
because of the Change in Control with respect to the Option Shares for which
notice of exercise is given. In such an event, full payment of the Exercise
Price with respect to all Option Shares need not be made until the date of the
Change in Control.

 

4.4          PAYMENT. The Exercise Price and any tax withholding shall be
payable in cash, by check, or by any combination thereof. Except as otherwise
provided by the Committee before the Option is exercised: (i) all or a portion
of the Exercise Price or any tax withholding may be paid by delivery of shares
of Common Stock acceptable to the Committee and having an aggregate Fair Market
Value (valued as of the date of exercise) that is equal to the amount of cash
that would otherwise be required; and (ii) the Exercise Price or any tax
withholding may be paid by authorizing a third party to sell shares of Common
Stock (or a sufficient portion of the shares) to be acquired upon the exercise
of the Option and remit to the Company a sufficient portion of the sale proceeds
to pay the entire Exercise Price and any tax withholding resulting from such
exercise.

 

4.5          CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES. The shares of Common
Stock deliverable upon the exercise of the Option, or any portion thereof, may
be either previously authorized but unissued shares or issued shares that have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for shares of Common Stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

 

(a)           The admission of such shares to listing on all stock exchanges, if
any, on which such class of Common Stock is then listed;

 

(b)           The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the SEC
or of any other governmental regulatory body, which the Committee shall, in its
absolute discretion deem necessary or advisable;

 

(c)           The obtaining of approval or other clearance from any state or
federal governmental agency which the Committee shall determine to be necessary
or advisable; and

 

7

--------------------------------------------------------------------------------


 

(d)           The payment to the Company of all amounts, if any, which, under
federal, state or local law, it is required to withhold upon exercise of the
Option.

 

4.6          RIGHTS AS STOCKHOLDER. The holder of the Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares purchasable upon the exercise of the Option or any portion thereof
unless and until certificates representing such shares shall have been issued by
the Company in the name of such holder. No adjustment shall be made for cash
dividends for which the record date is prior to the date such stock certificate
is issued.

 

4.7          ISSUANCE OF CERTIFICATE; LEGEND. The stock certificate or
certificates deliverable to the Optionee upon the exercise of the Option may, at
the request of the Optionee at the time of exercise, be issued in his or her
name alone or in his or her name and the name of another person as joint tenants
with right of survivorship. The Committee may, in its absolute discretion, also
take whatever additional actions it deems appropriate to effect compliance with
all applicable provisions of the Securities Act of 1933, as amended, and any
other federal, state or foreign securities laws or regulations including,
without limitation, placing legends on share certificates and issuing
stock-transfer orders to transfer agents and registrars.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1          ADMINISTRATION. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Option. The Board of Directors of the
Company in its absolute discretion may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.

 

5.2          TRANSFERABILITY OF OPTION. i) Except as provided in subsection (b),
neither the Option nor any interest or right therein or part thereof shall be
subject to disposition by transfer, alienation, anticipation, encumbrance or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 5.2 shall not prevent transfers by will or by the applicable laws of
descent and distribution.

 

(a)           The Committee may, in its discretion, establish forms and
procedures for the transfer of all or any portion of such Option by the Optionee
to (i) Immediate Family Members (as defined hereinafter), (ii) a trust or trusts
for the exclusive benefit of the Optionee and such Immediate Family Members, or
(iii) a partnership or limited liability company in which the Optionee and such
Immediate Family Members are the only partners or members (collectively such
Optionee’s “Permitted Transferees”), provided that subsequent transfers shall be
prohibited except in accordance with the laws of descent and distribution, or by
will. Notification and approval of all such transfers shall be in the form
specified by the Committee.

 

8

--------------------------------------------------------------------------------


 

Following transfer, any such Option shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that for purposes of Articles IV and V hereof (other than this Section 5.2), the
term “Optionee” shall be deemed to refer to the Permitted Transferee.
Notwithstanding the foregoing, the Committee and the Company shall have no
obligation to inform any Permitted Transferee of any expiration, termination,
lapse or acceleration of any such Option and may give notices required
hereunder, if any, to the Optionee. The events of termination of employment of
Article III hereof shall continue to be applied with respect to the original
Optionee, following which the Option shall be exercisable by the Permitted
Transferee only to the extent, and for the periods specified at Article III
hereof. As used in this Section 5.2(b) “Immediate Family Member” shall mean,
with respect to the Optionee, his or her spouse, child, stepchild, grandchildren
or other descendants, and shall include relationships arising from legal
adoption.

 

5.3          SHARES OF COMMON STOCK TO BE RESERVED. The Company shall at all
times during the term of the Option reserve and keep available such number of
shares of Common Stock as will be sufficient to satisfy the requirements of this
Agreement.

 

5.4          NOTICES. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to the Optionee shall be addressed to him or her at the
address given beneath his or her signature hereto. By a notice given pursuant to
this Section 5.4, either party may hereafter designate a different address for
notices to be given to him or her. Any notice which is required to be given to
the Optionee shall, if the Optionee is then deceased, be given to the Optionee’s
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this
Section 5.4. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service or when delivered by hand (whether by overnight
courier or otherwise).

 

5.5          TITLES. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

 

5.6          NO RIGHT TO EMPLOYMENT. Nothing in the Plan or this Agreement shall
confer upon the Optionee any right to continue in the employ of the Company or
any Affiliate or to limit the Company’s right to terminate the employment
relationship of any eligible employee with or without Cause. In the event that
an Optionee is permitted or otherwise entitled to take a leave of absence, the
Company shall have the unilateral right to (i) determine whether such leave of
absence will be treated as a termination of employment for purposes of his or
her Option, or (ii) suspend or otherwise delay the time or times at which the
shares subject to the Option would otherwise vest.

 

5.7          AMENDMENT. This Agreement may be amended only by a writing executed
by the parties hereto, which specifically states that it is amending this
Agreement.

 

5.8          GOVERNING LAW. The laws of the State of Tennessee shall govern the
interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under principles of conflicts of
laws.

 

9

--------------------------------------------------------------------------------


 

5.9          JURISDICTION. Any suit, action or proceeding against the Optionee
with respect to this Agreement, or any judgment entered by any court in respect
of any thereof, may be brought in any court of competent jurisdiction in the
State of Tennessee, and the Optionee hereby submits to the non-exclusive
jurisdiction of such courts for the purpose of any such suit, action, proceeding
or judgment. Nothing herein shall in any way be deemed to limit the ability of
the Company to serve any such writs, process or summonses in any other manner
permitted by applicable law or to obtain jurisdiction over the Optionee, in such
other jurisdictions, and in such manner, as may be permitted by applicable law.
The Optionee hereby irrevocably waives any objections which he or she may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in the State of Tennessee, and hereby further irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in any inconvenient forum. No suit, action or proceeding against
the Company with respect to this Agreement may be brought in any court, domestic
or foreign, or before any similar domestic or foreign authority other than in a
court of competent jurisdiction in the State of Tennessee, and the Optionee
hereby irrevocably waives any right which he or she may otherwise have had to
bring such an action in any other court, domestic or foreign, or before any
similar domestic or foreign authority. The Company hereby submits to the
jurisdiction of such courts for the purpose of any such suit, action or
proceeding.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

GTx, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

No. of Option Shares:

 

 

 

 

 

Exercise Price:

 

 

 

 

 

Optionee:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------
